SUB-ITEM 77(C) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS (a) N/A (b) N/A (c) The Proposals Proposal 1: To approve a new Investment Advisory Agreement between Context Capital Advisers, LLC and Context Capital Funds with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2a: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and Armory Funds, LLC with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2b: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and Del Mar Asset Management, LP with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2c: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and ESM Management LLC with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2d: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and First Principles Capital Management, LLC with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2e: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and Highland Capital Management, L.P. with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2f: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and Kellner Private Fund Management, LP with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2g: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and Phineus Partners, L.P. with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 Proposal 2h: To approve a new Sub-Advisory Agreement between Context Capital Advisers, LLC and Weatherbie Capital, LLC with respect to the Context Alternative Strategies Fund. Number of affirmative votes cast via written consent: 4,132,422.031 Number of negative votes cast via written consent: 0 (d) N/A
